The motion and order involved no "mere question of practice." Rather, the order determined the "strict legal rights of the parties" under the stipulation. Plano Mfg. Co. v. Kaufert,86 Minn. 13, 89 N.W. 1124, 1125. Therefore it is appealable under 2 Mason Minn. St. 1927, § 9498(3), allowing an appeal from "an order involving the merits of the action or some part thereof." See Bingham v. Board of Supervisors, 6 Minn. 82 (136), holding appealable an order setting aside a stipulation of facts. So also, in Rogers v. Greenwood, 14 Minn. 256 (333), we held appealable an order vacating a stipulation for dismissal.
There is the added circumstance that the order prevented judgment from which an appeal could be taken, under § 9498(5). Of course it was physically possible for plaintiff to have moved, after his motion for judgment was denied, for a judgment of dismissal, and, such judgment procured, he could have appealed. But surely the law should not require anything so bizarre as a motion by a prospective judgment creditor which would in effect ignore, if not nullify, a formal admission of record by the prospective judgment debtor that he is liable as averred in the complaint, and that judgment may be entered accordingly.
In the foregoing there is nothing to suggest departure from our rule that ordinarily an order denying a motion for judgment is not appealable. But circumstances have such potency to alter *Page 643 
cases as frequently to change the legal result. It is because this case is cut on a pattern so different from the usual run of court denials of motions for judgment that the order appears to me appealable under the statute. So I submit that we should consider it on the merits. If that were done, I would agree that, because of plaintiff's laches, the order below was right.